         Case 3:19-cv-02083-YY         Document 11        Filed 08/24/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JONATHAN E. LINDHOLM,                                Case No. 3:19-cv-02083-YY

                Plaintiff,                           ORDER

        v.

DARIEN P. HELMLINGER, Commander,
Northwestern Division, US Army Corps of
Engineers, and RYAN D. MCCARTHY,
Secretary of the Army

                Defendants.


IMMERGUT, District Judge.

       On July 31, 2020, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R), ECF 9. The F&R recommends that this Court dismiss Plaintiff

Jonathan E. Lindholm’s claims without prejudice for failure to serve Defendants, Darien P.

Helmlinger and Ryan D. McCarthy, pursuant to Fed. R. Civ. P. 4(m). No party filed objections.

                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

PAGE 1 – ORDER
         Case 3:19-cv-02083-YY          Document 11       Filed 08/24/20     Page 2 of 2




make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

You’s conclusions. The F&R, ECF 9, is adopted in full. Plaintiff’s claims are DISMISSED

without prejudice for failure to obtain service. See Fed. R. Civ. P. 4(e), (m) (describing proper

methods for service of process on an individual and requiring service within ninety days after the

complaint is filed); In re Sheehan, 253 F.3d 507, 511–13 (9th Cir. 2001) (explaining the good

cause standard and the district court’s broad discretion to extend the time for service or dismiss

without prejudice).


       IT IS SO ORDERED.

       DATED this 24th day of August 2020.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 2 – ORDER
